Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PageID.1 Page 1of12 vy

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

WwW uh Wah muw Puolikune>

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional

page with the full list of names.)

Betsy Dew os

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

 

Case:2:19-cv-12022

Judge: Drain, Gershwin A.

MJ: Majzoub, Mona K.

Filed: 07-09-2019 At 11:42 AM

CMP WAHUNSENACAWAH RAOHTANEM VS BET

SY DEVOS (DP)

Jury Trial: & Yes O No
(check one)

Complaint for a Civil Case
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelD.2 Page 2 of 12

MIED ProSe | (Rev 5/16) Complaint for a Civil Case
I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

Name WwaWus4oerecueinln CduhVanen
Street Address Efe jerly Auevis
City and County Ue veoik Tece tory CU Wayne]

 

t y
State and Zip Code {| Lech shits ey lo lee C Mao J
Telephone Number WAS oe. TAY
E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
For an individual defendant, include the person’s job or title (if known). Attach
additional pages if needed.

Defendant No. 1

 

 

 

 

Name Dek. u De Yo

Job or Title

(if known)

Street Address Hoo Melty (owicd wwe Gu
City and County Wos hi wns teva

State and Zip Code oO C. , Q Q D oo

 

Telephone Number

E-mail Address
(if known)

 

 

Defendant No. 2

Name

Job or Title
(if known)

Street Address

 

 

 

City and County
State and Zip Code

 

 

Telephone Number

E-mail Address
(if known)

 

 
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelID.3 Page 3 of 12

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

II.

Defendant No. 3

Name

Job or Title
(if known)

Street Address

 

 

 

City and County
State and Zip Code

 

 

Telephone Number

E-mail Address
(if known)

 

 

Defendant No. 4

Name

Job or Title
(if known)

Street Address

 

 

 

City and County
State and Zip Code

 

 

Telephone Number

E-mail Address
(if known)

 

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

ra Federal question L] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelID.4 Page 4 of 12

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

VAAN Cangki take n a He Unided ales : Promein | fren we
TAG Veeaky oF TesDalt - Ack le VW

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1.

The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) ;
is a citizen of the State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) ;
is incorporated under the laws of the State of (name)
, and has its principal place of business in the

 

State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff.)

The Defendant(s)

 

 

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of the
State of (name) . Orisa citizen of (foreign
nation)

b. If the defendant is a corporation
The defendant, (name) , 1S incorporated
under the laws of the State of (name) , and

 

has its principal place of business in the State of (name)
. Or is incorporated under the laws of

(foreign nation) , and has its principal place
of business in (name)

 

 

(If more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant.)
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelID.56 Page 5of 12

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case
3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes
or the amount at stake—is more than $75,000, not counting interest and costs of
court, because (explain):

4 AD 00, O8O.00
, /

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim ts asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

(eby Devon clams FT owe fre Usted States
Dz purtme wt or du cabin & Jo bee. %, “Ths
violukes ackicle-one, Se ution -*Ra of Cinsgt tudoy

Pyar the niles Stabs
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelID.6 Page 6 of 12

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.

mu bom dem nol eno ha ole \ + be A Soh arae al
LW Weeee A One wth 12. UAC a v 7 ' L (2 Use 4 5 &C2)
ay wm alse eorad a o E09,08 Howe lot pure)

+5 Me wn wo\ Lanles ye OL be Aone wx
f
Sung \OV QIN- Che!) Orders,

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. | understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: Judy 7s , 20 1A .

Signature of Plaintiff Oe Dole Mz lo “ UK.

Printed Name of Plaintiff

 

wri) Ge 4 ata h

 
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelD.7 Page 7 of 12

MIED ProSe | (Rev 5/16) Complaint for a Civil Case
Additional Information: S An t Lo™ ho \e(- Cy o ‘| Oeders
Jay yr Doyy- Livi| Ordecg

Mo a Proms 2 Criminal Ih otters
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelID.8 Page 8 of 12

James Traficant's U.S. Bankruptcy Speech

The Bankruptcy of The United States
United States Congressional Record, March 17, 1993 Vol. 33, page H-1303

Speaker-Rep. James Traficant, Jr. (Ohio) addressing the House:

"Mr. Speaker, we are here now in chapter 11. Members of Congress are official trustees
presiding over the greatest reorganization of any Bankrupt entity in world history, the U.S.
Government. We are setting forth hopefully, a blueprint for our future. There are some who say it
is a coroner's report that will lead to our demise.

It is an established fact that the United States Federal Government has been dissolved by the
Emergency Banking Act, March 9, 1933, 48 Stat. 1, Public Law 89-719: declared by President
Roosevelt, being bankrupt and insolvent. H.J.R. 192, 73rd Congress m session June 5, 1933 -
Joint Resolution To Suspend The Gold Standard and Abrogate The Gold Clause dissolved the —
Sovereign Authority of the United States and the official capacities of all United States
Governmental Offices, Officers, and Departments and is further evidence that the United States
Federal Government exists today in name only.

The receivers of the United States Bankruptcy are the International Bankers, via the United
Nations, the World Bank and the International Monetary Fund. All United States Offices, Officials,
and Departments are now operating within a de facto status in name only under Emergency War
Powers. With the Constitutional Republican form of Government now dissolved, the receivers of
the Bankruptcy have adopted a new form of government for the United States. This new form of
government is known as a Democracy, being an established Socialist/Communist order under a
new governor for America. This act was instituted and established by transferring and/or placing
the Office of the Secretary of Treasury to that of the Governor of the International Monetary Fund.
Public Law 94-564, page 8, Section H.R. 13955 reads in part: "The U.S. Secretary of Treasury
receives no compensation for representing the United States."

Gold and silver were such a powerful money during the founding of the united states of America,
that the founding fathers declared that only gold or silver coins can be "money" in America. Since
gold and silver coinage were heavy and inconvenient for a lot of transactions, they were stored in
banks and a claim check was issued as a money substitute. People traded their coupons as
money, or "currency." Currency is not money, but a money substitute. Redeemable currency
must promise to pay a doilar equivalent in gold or silver money. Federal Reserve Notes (FRNs)
make no such promises, and are not “money.” A Federal Reserve Note is a debt obligation of the
federal United States government, not "money." The federal United States government and the
U.S. Congress were not and have never been authorized by the Constitution for the united states
of America to issue currency of any kind, but only lawful money, gold and silver coin.
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelID.9 Page 9 of 12

representatives in Washington, D.C. have dared to tell the truth. The federal United States is
bankrupt. Our children will inherit this unpayable debt, and the tyranny to enforce paying it.

America has become completely bankrupt in world leadership, financial credit and its reputation
for courage, vision and human rights. This is an undeclared economic war, bankruptcy, and

economic slavery of the most corrupt order! Wake up America! Take back your Country."
[emphasis added]
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelID.10 Page 10 of 12

To exercise exclusive Legislation in all Cases whatsoever,
over such District (not exceeding ten Miles square) as

may, by Cession of particular States, and the Acceptance
of Congress, become the Seat of the Government of the
United States, and to exercise like Authority over all Places
purchased by the Consent of the Legislature of the State in
which the Same shall be, for the Erection of Forts, Maga-
zines, Arsenals, dock-Yards and other needful Buildings;
-And

To make all Laws which shall be necessary and proper for
carrying into Execution the foregoing Powers, and all other
Powers vested by this Constitution in the Government of
the United States, or in any Department or Officer thereof.

SECTION. 9.

The Migration or Importation of such Persons as any of the
States now existing shall think proper to admit, shall not be
prohibited by the Congress prior to the Year one thousand
eight hundred and eight, but a Tax or duty may be imposed
on such Importation, not exceeding ten dollars for each
Person.

The Privilege of the Writ of Habeas Corpus shall not be
suspended, unless when in Cases of Rebellion or Invasion
the public Safety may require it.

No Bill of Attainder or ex post facto Law shall be passed.

[No Capitation, or other direct, Tax shall be laid, unless in
Proportion to the Census or Enumeration herein before
directed to be taken.]*

No Tax or Duty shall be laid on Articles exported from any
State.

No Preference shall be given by any Regulation of Com-
merce or Revenue tu the Ports of one State over those of
another: nor shall Vessels bound to, or from, one State, be
obliged to enter, clear, or pay Duties in another.

No Money shall be drawn from the Treasury, but in Con-
sequence of Appropriations made by Law; and a regular
Statement and Account of the Receipts and Expenditures of
all public Money shall be published from time to time.

No Title of Nobility shall be granted by the United States:
And no Person holding any Office of Profit or Trust under
them, shall, without the Consent of the Congress, accept
of any present, Emo!ument, Office, or Title, of any kind
whatever, from any King, Prince, or foreign State.

CONSTITUTION OF THE UNITED STATES

SECTION. 10.

No State shall enter into any Treaty, Alliance, or Confedera-
tion; grant Letters of Marque and Reprisal; coin Money;
emit Bills of Credit; make any Thing but gold and silyer
Coin a Tender in Payment of Debts; pass any Bill of At-
tainder, ex post facto Law, or Law impairing the Obligation
of Contracts, or grant any Title of Nobility.

No State shall, without the Consent of the Congress, lay
any Imposts or Duties on Imports or Exports, except what
may be absolutely necessary for executing it’s inspection
Laws: and the net Produce of all Duties and Imposts, laid
by any State on Imports or Exports, shall be for the Use of
the Treasury of the United States; and all such Laws shall be

subject to the Revision and Controul of the Congress.

No State shall, without the Consent of Congress, lay any
Duty of Tonnage, keep Troops, or Ships of War in time of
Peace, enter into any Agreement or Compact with another
State, or with a foreign Power, or engage in War, unless
actually invaded, or in such imminent Danger as will not
admit of delay.
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelD.11 Page 11 of 12

44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the

purpose of initiating the civil docket sheet. (S/H INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

nited States in September 1974, is required for the use of the

lerk of Court for the

 

I. (a) PLAINTIFFS
i» ial LA SEN neuwh c w hoa er

(b) County of Residence of First Listed Plaintiff |
(EXCEPT IN U.S, PLAINTIFF CASES)

(¢) Attorneys (/irm Name, Address, and Telephone Number)

DEFENDANTS

County of Residence

NOTE:
THE TRACT

Attorneys (if Known)

 

Becky Viv g9

of First Listed Defendant
(IN U.S. PLAINTIFV CASES O

OF LAND INVOLVED.

LY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)
Oo!

U.S. Government
Plaintiff

3 Federal Question
(U.S. Government Not a Party)

[]2 US. Government
Defendant

14 Diversity
(Indicate Citizenship of Parties in ltem Ill)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES {Place an “X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State 1! (1 1 Incorporated or Principal Place Ja 4 074
of Business In This State
Citizen of Another State 02 (J 2 Incorporated and Principal Place Os O35
of Business In Another State
Citizen or Subject of a O3 3 Foreign Nation Os C6

Foreign Country

Click here for: Nature of S

 

 

 

uit Code Descriptions.
QTHER STATUTES |

 

0 375 False Claims Act

OD 376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

 

[835 Patent - Abbreviated:
New Drug Application

PROPERTY RIGHTS

C) 410 Antitrust

0 430 Banks and Banking

DJ 450 Commerce

(0 460 Deportation

CJ 470 Racketeer Influenced and
Corrupt Organizations

 

IV. NATURE OF SUIT (tace an rx" in One Box Only)

L CONTRACT |. : a _TORTS FORFEITURE/PENALTY. BANKRUPTCY.
(110 Insurance PERSONAL INJURY PERSONAL INJURY  |{1625 Drug Related Seizure [1422 Appeal 28 USC 158
(1 120 Marine (0 310 Airplane 365 Personal Injury - of Property 21 USC 881 |(]423 Withdrawal
(130 Miller Act (1315 Airplane Product Product Liability (1690 Other 28 USC 157
1 140 Negotiable Instrument Liability 0 367 Health Care/

(F150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical

& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights
(1151 Medicare Act C1 330 Federal Employers” Product Liability (2 830 Patent
C1 152 Recovery of Defaulted Liability (368 Asbestos Personal

Student Loans 0 340 Marine Injury Product

(Excludes Veterans) (1) 345 Marine Product Liability (840 Trademark
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY

of Veteran’s Benefits (1 350 Motor Vehicle (2 370 Other Fraud (3710 Fair Labor Standards (1861 HIA (1395ff)

(1 160 Stockholders’ Suits

(1 190 Other Contract

(J 195 Contract Product Liability
CG 196 Franchise

(2) 355 Motor Vehicle
Product Liability

(C) 360 Other Personal
Injury

CO 362 Personal Injury -
Medical Malpractice

(2 371 Truth in Lending

(2) 380 Other Personal
Property Damage

(1 385 Property Damage
Product Liability

 

 

Act

(720 Labor/Management
Relations

(1740 Railway Labor Act

(1751 Family and Medical
Leave Act

C1 862 Black Lung (923)

0 863 DIWC/DIWW (405(g))
(1 864 SSID Title XVI

0 865 RSI (405(z))

[SOCIAL SECURITY __]

CL) 480 Consumer Credit

1 485 Telephone Consumer
Protection Act

(] 490 Cable/Sat TV

(1 850 Securities/Commodities/
Exchange

CJ 890 Other Statutory Actions

(C 891 Agricultural Acts

 

(] 790 Other Labor Litigation

 

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
(5210 Land Condemnation (.} 440 Other Civil Rights Habeas Corpus:
(2 220 Foreclosure C0 441 Voting CD 463 Alien Detainee

(230 Rent Lease & Ejectment
(2) 240 Torts to Land

(2 245 Tort Product Liability
(0 290 All Other Real Property

0 442 Employment

(7 443 Housing/
Accommodations

(2 445 Amer. w/Disabilities -

(510 Motions to Vacate
Sentence

C2 530 General

2 535 Death Penalty

Employment Other:

(0 446 Amer. w/Disabilities - |] 540 Mandamus & Other
Other CJ 550 Civil Rights

D0 448 Education (0 555 Prison Condition

C 560 Civil Detainee -
Conditions of
Confinement

 

 

FEDERAL TAX SUITS

(CD 893 Environmental Matters

 

(1791 Employee Retirement
Income Security Act

IMMIGRATION

(L) 462 Naturalization Application
(11465 Other Immigration
Actions

 

C] 870 Taxes (U.S. Plaintiff
or Defendant)
(871 IRS—Third Party
26 USC 7609

 

(J 895 Freedom of Information
Act

CO 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

CO 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Ptace an “x” in One Box Only)

1 Original [2 Removed from (3. Remanded from (14 Reinstated or [5 Transferred from [6 Multidistri
- Proceeding State Court Appellate Court Reopened Another District Litigation -
(specify) Transfer

ct (78 Multidistrict
Litigation -

Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

Vi. CAUSE OF ACTION

 

Brief description of cause: SS an & \or Oo) Ue ; u | Uders

 

VII. REQUESTED IN L_] CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes [No
VIII. RELATED CASE(S)

IF ANY (See imsiructions)’ Ge DOCKET NUMBER
DATE ¢ WK SIGNATURE,OF ATTORNEY OF RECORD ‘

Sahu A VoiN Wz We QO Merlo * A—

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP

JUDGE

MAG. JUDGE
Case 2:19-cv-12022-GAD-MKM ECF No.1 filed 07/09/19 PagelD.12 Page 12 of 12

PURSUANT TO LOCAL RULE 83.11

 

 

 

1. Is this a case that has been previously dismissed? =
If yes, give the following information: No
Court:

Case No.:
Judge:
2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [ | Yes

court, including state court? (Companion cases are matters in which No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :

 
